Case 2:19-cv-04357-SMB--CDB Document1 Filed 06/03/19 Page 1 of 7

. y . ery nee sue — toogen |
—_ h
|

 

 

 

 

 

 

 

Cvodloluge = Slob! ee
on and PrisonerBodking Number . : JUN 0 3 2019 I
eaokre. Von Nau . CLERK Us DisTRICT COURT |
Place of Confinement Sem DISTRICT OF ARIZONA:

BY, DEPUTY.
3250 W. Lower Buckeye Road
Mailing Address

Phoenix, Arizona 85 009

City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

 

 

 

JOC Ye SAK VANES,

(Full Name of Plaintift
Plaintiff, . | ,
a CASE NO. CV-1 9-04357-PHX-SMB--CDB !
1° ' (To be supplied by the Clerk)
ayo 1 Pes
(Full Name of Defedan)
CIVIL RIGHTS COMPLAINT
(2) ; BY A PRISONER
) , | Oriel .
O Original Complaint

(4) , CO First Amended Complaint

Defendant(s). 0 Second Amended Complaint -

(1 Check if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
Oo 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
[628 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
" O Other: ;

 

2. — Institution/city where violation occurred:

 

Revised 6/05/17 1 | 550/ 555

 
Case 2:19-cv-04357-SMB--CDB Document1 Filed 06/03/19 Page 2 of 7

p

B. DEFENDANTS

   

 

1. Name of first Defenda The first Defendant is employed ‘

 

 

 

 

 

 

 

 

as: &
” (Position and Title) ‘(Cinstitution)
2. Name of second Defendant: . The second Defendant is employed as:
as: at
(Position and Title) (Institution)
3. Name of third Defendant: . The third Defendant is employed
as: . at. .
. (Position and Title) : (Institution)
4. Name of fourth Defendant: . The fourth Defendant is employed
as: at : .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS.
1. Have you filed any other lawsuits while you were a prisoner? O Yes No
2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:
a. First prior lawsuit: |
1. Parties: Vv.

2. . Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: Vv.
2, Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1, Parties: v.
2, Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page,

Z at Maricopa Coucela4 Site iM othe

 

 
Case 2:19-cv-04357-SMB--CDB Document 1 Filed 06/03/19 Page 3 of 7

y

D. CAUSE OF ACTION

 

 

 

 

 

 

COUNT I al { \V
1. State the constitutional or other federal civil right that was violated: \ wa
2. Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail Access to the court O Medical care
O Disciplinary proceedings Q Property OD Exercise of religion O Retaliation
1 Excessive force byan officer © Threat to safety f<Other: ‘@\ a0 -VO \A
3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.

ANON eek

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Injury. State how yyou weenie d by the agtigns or inactions of the Defendant(s).

    

 

Se A a ep ee

me

ra

Ae

 
 
 
  

 

 

 

 

 

 

 

 

5.

Administrative Remedies:
a Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? O Yes 8 No
b. Did you submit a request for administrative relief on Count I? OD Yes a fl No
c. Did you appeal your request for relief on Count I to the highest level? O Yes 2) No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

   

 

 
Case 2:19-cv-04357-SMB--CDB Document 1 Filed 06/03/19 Page 4 of 7

+

 

 

 

COUNT II
1. State the constitutional or other federal civil right that was violated:
2. Count Il. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail Access to the court O Medical care
O Disciplinary proceedings O Property O Exercise of religion O Retaliation
O Excessive force by an officer 0 Threat to safety O Other:
3. Supporting Facts. State as briefly as possible the FACTS supporting Count IL. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5.

Administrative Remedies. |
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? O Yes ONo
b. Did you submit a request for administrative relief on Count II? O Yes ONo
c. Did you appeal your request for relief on Count II to the highest level? O Yes O No

d Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. .

 

 

 

 
Case 2:19-cv-04357-SMB--CDB Document 1 Filed 06/03/19 Page 5 of 7

 

COUNT HI
1. State the constitutional or other federal civil right that was violated:.

 

2, Count Il. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail O Access to the court 0 Medical care

O Disciplinary proceedings 0 Property O Exercise of religion G Retaliation
O Excessive force byan officer | © Threat to safety O Other:

 

3, Supporting Facts. State as briefly as possible the FACTS supporting Count IIL. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4, Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

5, Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative appeals) available at
-O Yes O No

your institution?
b. Did you submit a request for administrative relief on Count III? Yes O No
c. Did you appeal your request for relief on Count III to the highest level? O Yes O No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
Case 2:19-cv-04357-SMB--CDB Document1 Filed 06/03/19 Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking: ,
“in fry See BS LA

    
 

 

 

 

 

 

 

 

é

~SS\GNATURE OF PLAINTIFF

 

 

 

* (Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorneys address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and numiber

all pages.

 
Case 2:19-cv-04357-SMB--CDB Document 1 Filed 06/03/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE
CERTIFICATION

| hereby certify that on this date | MAY 30, 2019

In accordance with the instruction received from the inmate and the rules of this Court, |
mailed the original and one (1) copy to the Clerk of the United States District Court, District
of Arizona.

| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

___ Attorney General, State of Arizona,

___ Judge Superior Court, Maricopa County, State of Arizona.

 

___ County Attorney, Maricopa County, State of Arizona

 

___ Public Defender, Maricopa County, State of Arizona

 

___ Attorney

 

___ Other

 

 

 

Cy B3638

Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification rev. 05/20/19

 
